Rich, J. (concurring):
I concur in the result. Mr. Justice Woodward in making the writ returnable before himself followed the practice approved in People ex rel. Patrick v. Frost (133 App. Div. 179) and in Matter of Brandt. When a rule of procedure is based on such recent and controlling authority, it should not be the subject of a review by a writ of prohibition, but should be tested in the ordinary way through an appeal from any order which the justice might make after a hearing before him.
Hirschberg, J., concurred.
Application for writ denied and alternative writ vacated, without costs.